Case 1:19-mc-00258-CFC Document 1-5 Filed 10/15/19 Page 1 of 2 PageID #: 123




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


FLEXA NETWORK INC.,                                Civil Action No.: ___________________

                      Petitioner,

                 v.

SCOTT MANDEL,

                      Respondent.



                      NOTICE OF PETITION TO COMPEL ARBITRATION

TO:     Justin S. Brooks
        GUTTMAN, BUSCHNER & BROOKS PLLC
        119 Coulter Avenue, Suite 211
        Ardmore, PA 19003
        Attorneys for Respondent, Scott Mandel

        PLEASE TAKE NOTICE that, pursuant to 9 U.S.C. §§ 1 et seq., Flexa Network Inc.

(“Flexa”) has this day filed a Petition to Compel Arbitration in the United States District Court for

the District of Delaware, 844 North King Street, Wilmington, Delaware 19801, seeking an order to

arbitrate a dispute between Petitioner Flexa Network Inc. and Respondent Scott Mandel in

accordance with the parties’ arbitration agreement in the June 1, 2018 Employment Agreement.

        PLEASE TAKE FURTHER NOTICE that, pursuant to 9 U.S.C. § 4, Flexa shall request

that this matter be heard by the Court no sooner than five (5) days after the date of this notice.

        PLEASE TAKE FURTHER NOTICE that, in support of its request, Flexa will rely upon

its Memorandum of Law in support of its Petition, and exhibits included herewith. A Proposed

Order is enclosed herewith.




155937.00202/122079300v.1
Case 1:19-mc-00258-CFC Document 1-5 Filed 10/15/19 Page 2 of 2 PageID #: 124




                                   Respectfully submitted,
DATE: October 15, 2019
                                   BLANK ROME LLP

                                   /s/ Larry R. Wood Jr.
                                   Larry R. Wood Jr. (No. 3262)
                                   Adam V. Orlacchio (No. 5520)
                                   1201 N. Market Street, Suite 800
                                   Wilmington, Delaware 19801
                                   (302) 425-6400
                                   lwood@blankrome.com
                                   orlacchio@blankrome.com

                                   CROWELL & MORING LLP
                                   Thomas P. Gies (pro hac vice to be filed)
                                   1001 Pennsylvania Avenue NW
                                   Washington, DC 20004-2595
                                   (202) 624-2690
                                   tgies@crowell.com

                                   Attorneys for Flexa Network Inc.




                                     2
155937.00202/122079300v.1
